Exhibit 10.36(c)


AMENDMENT NUMBER ONE
TO THE
MASTER LOAN AND SECURITY AGREEMENT
DATED AS OF JULY 22, 2003
BY AND BETWEEN
AAMES CAPITAL CORPORATION
AND
CITIGROUP GLOBAL MARKETS REALTY CORP.

        This AMENDMENT NUMBER ONE is made this 29th day of September, 2003, by
and between AAMES CAPITAL CORPORATION, having an address at 350 South Grand
Avenue, 43rd Floor, Los Angeles, California 90071 (the “Borrower”) and CITIGROUP
GLOBAL MARKETS REALTY CORP., having an address at 350 Greenwich Street, 4th
Floor, New York, New York 10013 (the “Lender”), to the Master Loan and Security
Agreement, dated as of July 22, 2003, by and between the Borrower and the Lender
(the “Agreement”). Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

        WHEREAS, the Borrower has requested that the Lender agree to amend the
Agreement to extend the Termination Date thereunder to October 29, 2003;

        WHEREAS, as of the date of this Amendment, the Borrower represents tothe
Lender that it is in compliance with all of the representations and warranties
and all of the affirmative and negative covenants set forth in the Agreement and
is not in default under the Agreement ; and

        WHEREAS, the Borrower and the Lender have agreed to amend the Agreement
as set forth herein.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

        SECTION 1.      Effective as of September 29, 2003, Section 1 of the
Agreement is hereby amended by deleting the definition of Termination Date and
replacing it with the following:

        “Termination Date” shall mean October 29, 2003, or such earlier date on
which this Loan Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

        SECTION 2.      Defined Terms. Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

        SECTION 3.      Limited Effect. Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

1


--------------------------------------------------------------------------------

        SECTION 4.      Representations. In order to induce the Lender to
execute and deliver this Amendment Number One, the Borrower hereby represents to
the Lender that as of the date hereof, the Borrower is in full compliance with
all of the terms and conditions of the Agreement and no Default or Event of
Default has occurred and is continuing under the Agreement.

        SECTION 5      Governing Law. This Amendment Number One shall
beconstrued in accordance with the laws of the State of New York and the
obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws without regard to conflict of laws doctrine applied
in such state (other than Section 5-1401 of the New York General Obligations
Law).

        SECTION 6.      Counterparts. This Amendment Number One may beexecuted
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

        

        

        

        

        

        

2


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower and the Lender have caused this
Amendment Number One to be executed and delivered by their duly authorized
officers as of the day and year first above written.

    AAMES CAPITAL CORPORATION     (Borrower)          
By:___________________________     Name:     Title:                 CITIGROUP
GLOBAL MARKETS
REALTY CORP.     (Lender)           By:___________________________     Name:    
Title:

        

        

        

        

        